IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARION #2-SEAPORT TRUST                  §
U/A/D JUNE 21, 2002,                     §
     Defendant Below,                    §      No. 433, 2017
     Appellant,                          §
                                         §      Court Below:
             v.                          §      Chancery Court of the
                                         §      State of Delaware
TERRAMAR RETAIL CENTERS,                 §
LLC,                                     §      C.A. No. 12875-VCL
     Plaintiff Below,                    §
     Appellee.                           §

                               Submitted: April 18, 2018
                                Decided: April 20, 2018

Before VALIHURA, VAUGHN and TRAYNOR, Justices.

                                       ORDER

      This 20th day of April 2018, the Court, having considered this matter on the briefs

and oral arguments of the parties and the record below, and having concluded that the same

should be affirmed on the basis of and for the reasons assigned by the Court of Chancery

in its Memorandum Opinion dated August 18, 2017, and its Order Denying Defendant’s

Motion for Reargument dated September 19, 2017;

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Court

of Chancery be, and the same hereby is, AFFIRMED.

                                         BY THE COURT:

                                         /s/ Karen L. Valihura
                                         Justice